DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BENJAMIN FLINT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1830

                           [August 31, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Krista Marx, Judge;
L.T. Case No. 2013CF007942A.

  Benjamin Flint, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.